Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This Office Action regarding Application No. 17/64,811 filed 09/02/2021 is in response to Applicant’s arguments/remarks filed 01/26/2022 and to information disclosure statement, IDS, filed 01/07/2022; and to terminal disclaimer filed 01/26/2022. 
Claims 1-30 are currently pending in this application. This application is in condition for allowance. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/07/2022 has been placed in the application file and the information referred to therein has been considered by the examiner. A duly initialed copy is attached herewith. Accordingly, information disclosure statement(s) is/are being considered if signed and initialed by Examiner.
Terminal Disclaimer
The terminal disclaimer filed on 01/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 11,024,905 has been reviewed and accepted. The terminal disclaimer has been recorded. 
Allowable Claims
Claims 1-30 are allowed over prior art of record.
Reason for Allowance
This is examiner’s statement of reason for allowance.
The invention is directed to a button cell comprising a housing including a metal cell cup and a metal cell top, the cell cup having a plane region connected to a lateral surface region, the cell top having a top plane region connected to a top lateral surface region, and the cell cup plane region extending substantially parallel to cell top plane region; the cup lateral surface region extends substantially parallel to partially overlaps the cell top lateral surface region; an electrically insulating seal disposed between the two lateral surface regions in the overlap area providing a force-fit connection between them to form a leak tight closure of the housing; an electrode winding disposed within the housing having a first end side, a second end side, and an outer side, the end sides extending substantially parallel to cell cup plane and the cell top plane regions, and the outer side extending substantially perpendicular to the cell cup plane region and the cell top plane region; the electrode winding being formed from a multi-layer assembly that is wound in a spiral shape including a positive electrode formed from a first current collector coated with a first electrode lithium intercalating material, a negative electrode formed from a second current collector coated with a second electrode material, and a separator disposed between the electrodes; a first conductor including a first portion connected to the first current collector or to the second current collector, a second portion, and a bend connecting the first portion to the second portion, wherein the first conductor is a metal foil; and an insulator positioned between the first conductor and the first end side of the electrode winding, wherein the second portion of the first conductor at least partially lies flat between (i) the first end side of the electrode winding and (ii) a first plane region of the cell cup plane region and the cell top plane region, wherein the insulator, the second portion of the first conductor, and the first plane region form a sequence of three parallel, planar layers in direct, two-dimensional contact with one another, and wherein the second portion of the first conductor is welded to the first plane region.
The closest prior art to the invention is considered to be Kobayashi et al. (JP2007294111), Inoue et al. (U.S. PG Publication 2002/0034680), and Mitchell et al. (U.S. PG Publication 2007/0122698).
Kobayashi discloses a button cell comprising a housing including a positive electrode case plane region connected to a cell case lateral surface region, and a negative electrode case having a top plane region connected to a top lateral surface region, the top plane region extending parallel to the cup plane region, and the negative electrode case lateral surface region extending parallel to the positive electrode case lateral surface region. Kobayashi discloses an electrode winding disposed within the housing formed by the positive electrode case and negative electrode case; the electrode winding having a first end side, a second end side, and an outer side, the first end side and the second end side extending parallel to cell cup plane region and the cell top plane region, the outer side extending perpendicular to the cell cup plane region and the cell top region. The electrode winding is formed from a multi-layer assembly that is wound in a spiral shape about an axis, and including a positive electrode formed from a first current collector coated with a first electrode material, and a negative electrode formed from a second current collector. The first and second current collectors include terminal connecting portions welded to the cup and top plane regions, and wherein the insulators are positioned between the terminal connecting portions and the first end side of the electrode winding and between the second flat layer and the second end side of the electrode winding. Kobayashi, however, does not disclose an electrically insulating seal disposed between the two lateral surface regions of a cell cup and a cell top in an overlap area between them providing a force-fit connection between them to form a leak tight closure of the housing. Kobayashi also does not disclose a first conductor including a first portion connected to the first current collector or to the second current collector, a second portion, and a bend connecting  
Inoue discloses a battery that has an electrode assembly inserted in cylindrical external case and teaches the welding of electrode lead to the inner surface of an external case. Inoue, however, does not disclose the limitations of the button cell as recited in Claim 1.
Mitchell discloses the structure and method of making dry particle based adhesive and film for battery structure and teaches that polypropylene can be made into dry adhesive film for an insulating tape. Mitchell, however, does not disclose any of the limitation of the button cell as recited in independent Claim 1 and 16.
The pertinent reference of the prior art of record, singly or combined, fail to teach all the limitations of the claimed invention. Therefore, claims 1-30 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR M KEKIA/Examiner, Art Unit 1722